Citation Nr: 1723650	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to June 27, 2011 for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to June 27, 2011 and in excess of 70 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 and December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for hemorrhoids was denied in an October 2011 rating decision, and the Veteran perfected an appeal of that issue in December 2012.  However, in January 2013, she withdrew the appeal.  Therefore, it is no longer before the Board.  

In December 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The date of entitlement to a 70 percent rating for PTSD and major depressive disorder was no earlier than June 27, 2011.  

2.  Prior to June 27, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

3.   From June 27, 2011 to the present, the social and occupational impairment due to the Veteran's PTSD and major depressive disorder does not more closely approximate total impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 27, 2011, for the grant of entitlement to a rating of 70 percent for PTSD and major depressive disorder have not been met.  38 US.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating of 50 percent, but no greater, for PTSD and major depressive disorder were met prior to June 27, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  From June 27, 2011, the criteria for an initial rating in excess of 70 percent for PTSD and major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 
The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA and private treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claims.  

II. Legal Criteria

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

The Veteran's PTSD and major depressive disorder was rated as 30 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, prior to June 27, 2011 and as 70 percent disabling thereafter.  Under that General Rating Formula, a 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because this Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran was afforded five VA examinations over the course of the appeal.  At a March 2008 VA examination, she reported sleep difficulties due to nightmares with recurrent thoughts of dead bodies.  The Veteran was employed, and her social/leisure activities included movies and shopping.  The examiner noted that the Veteran could complete her activities of daily living without assistance and that she was well-groomed at the examination.  Eye contact was good, and there were no deficits of speech.  Mood was depressed and anxious with affect appropriate to content.  The examiner noted no confusion and indicated that thought processes and associations were logical and tight without delusions or hallucinations.  The examiner stated that the Veteran was oriented to all spheres and had good insight and judgment.  The Veteran denied homicidal ideation, but acknowledged some suicidal thoughts without plan to act on them due to her spiritual beliefs and her children.  The examiner assigned a GAF score of 52 and described the severity of symptoms as moderate.

At a September 2008 VA examination, the Veteran reported having nightmares four times per week with delayed inset of sleep.  She indicated that was working additional overtime hours to reduce intrusive thoughts and that her social activities were limited to attending church and going to the movies because of concern for the safety of herself and her children.  The examiner described the Veteran as well-groomed and cooperative with good eye contact and normal speech.  The Veteran's mood was depressed with affect appropriate to content.  Thought processes and associations were logical without delusions or hallucinations, and the Veteran was oriented to all spheres.  The examiner described the Veteran's judgment as good and her insight as fair.  The Veteran denied current suicidal ideation or intent, and denied any homicidal ideation.  The GAF score assigned was 49.   The examiner indicated that the Veteran's severity of symptoms was moderate to slightly severe.  

A June 2011 VA examination report notes complaints of worsening depression with poor sleep and loss of appetite.  The Veteran reported irritability and being more withdrawn at work.  Her daughter described the Veteran as having mood swings and screaming in the night.  The Veteran had relationships with her sister and children, but the children had moved out because of difficulty understanding the Veteran's disability.  The Veteran denied socializing outside of work and home and reported engaging in no leisure activities.  The examiner described the Veteran as clean, neatly groomed, and appropriately dressed.  The examiner stated that the Veteran was cooperative, friendly, and attentive with constricted affect and anxious and depressed mood.  The Veteran was easily distracted, but was oriented to person, place, and time.  Thought processes and content were unremarkable.  Judgment and insight were intact.  The Veteran denied obsessive or ritualistic behaviors, as well as the presence of homicidal or suicidal thoughts.  The examiner described the impact of the Veteran's PTSD on activities of daily living as moderate to severe.  Remote memory was intact, but the Veteran had difficulty with recent and immediate memory.  The examiner diagnosed PTSD and depression causing reduced reliability and productivity and assigned a GAF score of 45.

At the November 2012 VA examination, the examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran maintained relationships with her sister, as well as her brother and children, although her children continued to not live with her.  The Veteran attended church, but did not report leisure activities, no longer going to the movies due to media coverage of violence in movie theaters.  She described being lonely and having little energy for anything other than work.  The Veteran reported having panic attacks at work and experiencing increasing anxiety.  The examiner documented depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner indicated that the Veteran's impairment appeared to be the same as at the last examination in June 2011.

The November 2016 VA examiner diagnosed PTSD and moderate major depressive disorder, recurrent, with anxious distress.  The examiner indicated that the Veteran's disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was on extended medical leave from work at that time.  She continued to report not sleeping well and spending her time at church, including singing in the choir, or at home doing housekeeping, sewing, or watching TV.  The Veteran reported eating out occasionally but feeling uncomfortable if the restaurant is crowded.   She goes to the movies rarely and only to the matinee when fewer people are there.  The Veteran was independent in her activities of daily living.  She reported nightmares, intrusive thoughts, irritability, crying spells, and poor appetite.  She denied suicidal or homicidal ideation.  The examiner documented difficulty concentrating and mild memory loss, depressed mood, flattened affect, panic attacks more than once per week, suspiciousness, anxiety, disturbances of motivation and mood, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner also noted that the Veteran was dressed appropriately, but the clothes were soiled.  Eye contact was appropriate, and speech was normal.  Attention, focus, and concentration were within normal limits.  The Veteran denied current suicidal and homicidal ideation, as well as psychotic manifestations such as hallucinations and delusions.  However, the examiner documented that the Veteran readily admitted that she sometimes thinks of harming herself.  The examiner indicated that overall the Veteran's symptoms appeared to be worse than at her previous examinations with greater impairment in occupational and social functioning.  
  
The Veteran receives VA treatment regularly for her PTSD and major depressive disorder, but the manifestations documented in VA medical records do not reflect a severity of symptoms more severe than those found at VA examination.   In light of the above, the Board determines that a rating of 50 percent, but no greater, is warranted for the period prior to June 27, 2011.  During this period, the Veteran exhibited occupational and social impairment with reduced reliability and productivity as a result of impaired sleep, nightmares, irritability, and depressed and anxious mood.  Although the Veteran was working, her social interactions were limited to church and relationships with family members.  Her mood was depressed and anxious.  Her overall impairment was described by VA examiners as being moderate to slightly severe.  In light of these findings, the Board determines that the criteria for a 50 percent rating were met prior to June 27, 2011.  

However, the Board determines that the criteria for a rating in excess of 50 percent were not met prior to June 27, 2011.  Such a rating contemplates impairment in most areas, including family relationships and judgment and thinking.  The Veteran did not display deficits of thought, cognition, or memory, and she was independent in her activities of daily living, displaying appropriate dress and hygiene.  The Veteran displayed depressed and anxious mood, but no panic attacks were documented.  In addition, she engaged in some leisure activities such as going to the movies and shopping.  Therefore, the Board finds that the criteria for a rating in excess of 50 percent are not more closely approximated prior to June 27, 2011.

A rating in excess of 70 percent requires manifestations that result in total occupational and social impairment with deficiencies in most areas.  That level of impairment has not been present since June 27, 2011.  During that period, the Veteran was working and maintained relationships with her sister and other family members and engaged in activities outside work at church as well as going to the movies, exhibiting intact thought processes and cognition and capability to perform activities of daily living.  While the most recent VA examiner suggested that there were deficits in personal hygiene (i.e. soiled clothing), the Veteran was dressed appropriately.  She also continued managing her own household and finances.  In light of these facts, the Board determines that the criteria for a rating in excess of 70 percent were not more closely approximated from June 27, 2011 to the present.

The Veteran has also appealed the effective date for the 70 percent rating assigned to her PTSD. As indicated, the effective date of an increased rating is either the date of claim or the date entitlement arose.  The 70 percent rating was assigned during the course of the appeal of the initial rating assigned for the Veteran's PTSD, and as indicated above, the Board has determined that the criteria for a 70 percent rating were not met prior to June 27, 2011.  In an August 2014 statement, the Veteran appears to take issue with the delay in the determination that her PTSD warranted a rating of 70 percent, indicating that she was notified of the increase in December 2012 of the fact that her symptoms warranted an increase in June 2011.  However, the date of notification does not affect the compensation paid.  As the 70 percent rating was assigned as of June 27, 2011, the Veteran was paid at that rate from that date.  While the Board regrets that there was a delay in the Veteran's receipt of her increased compensation payments, once the entitlement was adjudicated, the necessary back pay would have been provided.  The Veteran has not offered any other arguments with regard to her effective date claim.  

The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claims.
ORDER

Entitlement to an effective date prior to June 27, 2011 for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD) with major depressive disorder is denied.

Entitlement to an initial rating of 50 percent, but no greater, prior to June 27, 2011 is granted. 

Entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder from June 27, 2011 is denied. 



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


